Case 1:19-cv-00427-MSM-LDA Document 20-7 Filed 12/11/20 Page 1 of 5 PagelD #: 403

EXHIBIT G
120 Lema Street - 7
"Bast Providence, RI 02914-3915

  

: dilorney at Law 2
1200 Reservoir. Avenue

‘Cranston, Rhode: island 02920

Tel. (40n 943- 923000 _ oe L - a | Fax (401) 679-0035

“May 14,2018

Citizens One Home Loans -
Attn: Customer Service
P.O. Box 6260.

Account No: 8000071590

Dear Sir or Madam:

Please consider this letter to constitute a Notice of Error under 2 CFR Section 1024.35 of
Regulation X of the Mortgage Servicing Act under RESPA, which Regulation became effective

 

on January 10, 2014. These amendments implemented the Dedd-Frank Wall Street Reform and

Consumer Protection Act provisions regarding mortgage loan servicing. Under these
amendments, you must acknowledge receipt of this Notice within five (5) days thereof

(excluding legal public holidays, Saturdays and Sundays) and must advise me of your responses

to this notice within thirty (30) days of receipt thereof (excluding legal public holiday S,
Saturdays and Sunday S

 

Under Section 1024, 356) of Amended Regulation x, “the term “error” means the following
categories of cov ered ¢ errors:

a) Failure to accept a payment that conforms to the serv icer's written requirements for the

borrower to follow in making payments.

(2) Failure to apply an accepted payment to principal, inter est, escrow, or other charges under the
: terms of the mortgage loan and applicable | law.

oy TS abelOh of the prompt crediting provisions in nid CFR 1026. 63601.

(4) Failure to pay taxes, insurance premiums, or other charges, including charges that the

- consumer has voluntarily agreed that the servicer should collect and pay, in a timely manner as
required by the escrow provisions of ¢ 1024. 34(a), or to refund af escrow account balance as
required by § 1024.34(b). i scttensaee gre ene rune eee reer

(5) Imposition of a fee or charge that the servicer “lacks a reasonable basis to impose upon the

consumer, which includes, for example, a late fee for a pay mient that was not late, a charge you

cL imposed f for.a servic that | was Ss not provided, a default property “management fee for consumers

 
 

insurance : prov isio
OF Failure £0 to provide

 

Cd 4) Any other er
: “Servicing

 

 

. servicer.
{ 9) Making t the fir st notice or i fling “quired by applicable law for any judicial or non-judicial
foreclosure process in violation of the loss mitigation procedures of § 1024.41 (for ().

violation of “the loss1 mitigation ‘procedu

(10) Moving for foreclosure judgment orc order of sale, or conduction a foreclosure sale in

3 of this mule § ‘1024. ve or )

     
   
 

48. def 1

   

consumer’ § heirs. at tlaw: a aN Sale dated EF ebruary 26, 2018 indicating that the holder
of the mortgage had hired Shechtman Halperin Savage, LLPC to schedule a foreclosure
sale of the property on April 24, 2018 with advertising to commence on April 3, 2018. You

have committed error by incurring any fees to the mortgage loan account because the

o consumer": ‘Ss s heirs at law have. never been declared | in default t pursuant to the terms of the

 

Please correct all of t these e errors sand prov vide me: swith notification of the correction, the date of

the correction, and contact information for further assistance; or after conducting a reasonable
investigation. and providing x the borrower through my firm with a notification that includes a

- Statement that the servicer has determined that no error. occurred. a statement of the reason the

_ reasons for this. determination, a statement of the borrower’s right io request documents relied

upon by the servicer in reaching its determination, information 1 regarding how the borrower can

request such documents, and contact information for further assistance. -

 
Case 1:19-cv-00427-MSM-LDée

Marte Faria
120 Lena Street - :
~ Rast Providence, Rl 02914

 

RE: Apolonia M. Morais eee
120 Lena Street, Bast Providence, RI

Dear Madam or Sir:
the abov e-referenced property i

place set forth therein. This notice
on ot about Apa 3, 2018.

 

 

Enclosure
Certified Mail/RRR
and Regular Mail

 
Case 1:19-cv-00427-MSM-LDA Document 20-7 Filed 12/11/20. Page 5 of 5 PagelD #: 407

a 120 Lena Street
~ East Providence, Rhode Island

in said mortgage made by ‘apoionia M. Morais: dated aa 13, 3004, ‘and recorded i in the a
East Providence, RI Land Evidence Records in Book 2338 at Page 079, the conditions of

said mortgage having been broken. $5,000.00 in cash, certified or bank check required io
bid. Other terms to be announced at the sale.

: ‘SHECHTMAN. HALPERIN SAVAGE, LLP
1080 Main Street :
_ Pawtucket, Rhode island
_ Attorney for the present ca
Holder of the Mortgage
